*1015Opinion of the court by
JUDGE PAYNTER
Reversing.
Paducah is a city of the second class. Sections 3184, 3185, 3186, and 3187 of the Kentucky Statutes of 1903 are parts of the act for the government of cities of the second class. Section 3184 fixes the dates when taxes are payable. Section 3185 directs that the assessment books shall be delivered by the auditor to the city clerk; that the city clerk shall make out the tax bills, and deliver them to the auditor, whose duty it is to deliver them to the city treasurer. Under the foregoing sections the taxes are due one-half the 1st of June and the other half the 1st of December in each year. Section 31S6 provides that on the first Monday in the third calendar month after each half year’s bill is due it shall be returned to the auditor. Section 3187 provides that when such tax bills are returned to the treasurer it is his duty on the first Monday in the next-month to sell at the court house door or the city building door by auction to the highest and best bidder for cash each of the tax bills, unless they are in the meantime paid to the treasurer; that the list and notice shall be published for at least two weeks in the city’s official paper. The owner of a lot has the right to redeem a tax bill within one year of the tax sale. The section then provides how the purchaser may enforce a tax bill. It will be observed that it is the tax bill which is ordered sold, not the lot, except it may thereafter be sold for the tax bill, interest, and penalty. It is expressly stated in the statute that after each one-half year’s tax bill is due and unpaid the treasurer shall return it to the auditor. It is equally clear from the language of the statute that “on the first Monday in the next month” the sale shall take place. The language employed shows that the General Assembly *1016intended that a one-half year tax bill should be sold. The evident intention was to enforce prompt payment of the taxes due the city. The Register Newspaper Company, by the demurrer, is admitted to be the city’s official paper. It being the duty of the city’s officer to advertise the sale of property for taxes, the official paper has the right to require him by mandamus to discharge the duties imposed upon him by law.
The judgment is reversed for proceedings consistent with this opinion.